Citation Nr: 0409729	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 70 percent for 
the veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from April 1968 to April 1971.  He had service in the 
Republic of Vietnam, where his awards and decorations included the 
Navy Commendation Medal with Combat V device.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in December 1993 and April 
1994, by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

In October 2003, the appellant had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.

The issue of entitlement to service connection for a skin disorder 
is the subject of a remand at the end of this decision.


FINDINGS OF FACT

1.  On September 2, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a 70 percent rating would satisfy his claim for an increased 
rating for his service-connected PTSD.

2.  In an August 2003 rating action, the RO assigned the veteran 
an initial 70 percent rating for PTSD, effective March 10, 1993.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1993, the RO granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 10 
percent rating, effective March 10, 1993.  The veteran disagreed 
with that rating and perfected an appeal to the Board.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2003).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204 (2003).  

In September 1999, the veteran stated that a 70 percent rating for 
PTSD would satisfy his claim for an increased rating for that 
disorder.  

By a rating action in August 2003, the RO granted the veteran a 70 
percent schedular rating for his PTSD.  In view of the veteran's 
September 1999 statement, such action constitutes a full grant of 
the benefits sought on appeal.  There remain no allegations of 
errors of fact or law for appellate consideration; and therefore, 
the Board does not have jurisdiction to review that issue.  
Accordingly, the issue of entitlement to an increased rating of 
PTSD is dismissed.


ORDER

With respect to the issue of entitlement to an initial rating in 
excess of 70 percent for PTSD, the appeal is dismissed.

REMAND

The veteran also seeks entitlement to service connection for a 
skin disorder.  He maintains that it is primarily the result of 
his exposure to Agent Orange in the Republic of Vietnam.

On VA Form 9, received in May 1995, the veteran reported that his 
records associated with the old Agent Orange registry were on file 
in Laguna Niguel, California.  An Agent Orange Registry Code Sheet 
and the report of an associated VA examination, performed in 
February 1993, are contained in the claims file.  It is unclear, 
however, whether those are the records to which the veteran is 
referring or whether there are other records at Laguna Niguel, 
which will support his claim.  

During a VA examination in September 1999, the veteran reported a 
history of a punch biopsy which determined that he had a high 
level of dioxin in lesions on his chest.  

The evidence shows that in April 1995 and October 1996, the 
veteran underwent shave biopsies at the VA facility in Sepulveda, 
California.  The April 1995 biopsy revealed a central area for 
nonspecific, epidermal acanthosis and inflammatory nonspecific 
epidermal hyperplasia.  Six weeks after the second biopsy, the 
veteran was supposed to return for the results; however, there is 
no evidence showing the results of the second biopsy.  There is no 
report of a punch biopsy or other biopsy showing a high level of 
dioxin in the lesions on the veteran's chest.  

During his hearing in October 2003, the veteran testified that 
during service in Vietnam, he worked at the Newport complex near 
Saigon.  He stated that he received treatment for skin disease 
from the medical facility(s) associated with RMK-BRJ (Raymond 
International, Morrison-Knudsen International-Brown & Root and J. 
A. Jones), major civilian contractors who were working on the 
complex.  Records of such treatment have not been associated with 
the veteran's service medical records; however, it does not appear 
that any requests for such records have been sent to any of the 
companies associated with RMK-BRJ.

Following his hearing, the claims file was held open for sixty 
days to give the veteran time to submit statements from his mother 
and from J. V., a former fellow serviceman.  To date, those 
statements have not been received by the VA.

During the pendency of this appeal, there was a significant change 
in the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  That 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, 
the VA published final rules implementing the VCAA.  66 Fed. Reg. 
45620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326(a) (2003).  

In light of the foregoing, the Board is of the opinion that this 
case requires additional development prior to further appellate 
consideration.  Accordingly, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  The 
following actions are to be performed:

1.  During the development, ensure compliance with the VA's duties 
to assist the appellant in the development of his claim, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

2.  Request that the veteran furnish the names, addresses, and 
approximate dates of treatment and/or examination, of all health 
care providers who may possess additional records pertinent to his 
claim of entitlement to service connection for skin disorder.  In 
particular, provide such information for records reportedly held 
at a facility in Laguna Niguel, California.  In so doing, identify 
the name and address of the facility in Laguna Niguel.  Also 
provide such information with respect to the health care providers 
who performed a punch biopsy on his skin lesions.  A failure to 
respond or a negative reply to any request must be noted in 
writing and associated with the claims folder.

3.  If the veteran identifies additional health care providers who 
may possess additional records pertinent to his claim of 
entitlement to service connection for skin disorder, request such 
records directly from the providers.  A failure to respond or a 
negative reply to any request must be noted in writing and 
associated with the claims folder.

4.  Request that the VA medical facility in Sepulveda, California, 
provide the pathological results of the veteran's shave biopsy, 
performed at that facility in October 1996.  A failure to respond 
or a negative reply to any request must be noted in writing and 
associated with the claims folder.

5.  Contact the companies associated with RMK-BRJ (Raymond 
International, Morrison-Knudsen International-Brown & Root and J. 
A. Jones) and request that they provide records of any treatment 
given to the veteran at their health facilities at the Newport 
Complex in Vietnam in 1970-71.  A failure to respond or a negative 
reply to any request must be noted in writing and associated with 
the claims folder.

6.  Inform the veteran that the VA has not received statements 
from his mother or from J. V., a former fellow serviceman.  At his 
hearing in October 2003, the veteran testified that such 
statements would be forthcoming.

7.  When all of the requested actions have been completed, the RO 
should undertake any other indicated development, including, but 
not limited to, the scheduling of any necessary VA examinations.  
If the benefits sought on appeal are not granted to the veteran's 
satisfaction, he and his representative must be furnished a 
Supplemental Statement of the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final 
disposition of the remanded issue.  It must be emphasized, 
however, that the veteran has the right to submit any additional 
evidence and/or argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



